EXHIBIT RADVISION PRESS RELEASE Corporate Contacts: Investor Relations: Adi Sfadia Robert Romano June Filingeri Chief Financial Officer VP Enterprise Marketing President RADVISION RADVISION Comm-Partners LLC Tel: +1 201-689-6340 Tel: +1 512-328-4617 Tel: +1 203-972-0186 cfo@radvision.com pr@radvision.com junefil@optonline.net RADVISION TO REPORT FINAL FIRST QUARTER 2th TEL AVIV, April 6, 2011 – RADVISION (Nasdaq: RVSN), a leading technology and end-to-end solution provider for unified visual communications,will report final financial results for the first quarter of 2011 on Thursday, May 5, 2011. The press release will be issued at approximately 8:00 a.m. (Eastern). First Quarter 2011 Conference Call: Date:Thursday,
